Citation Nr: 1819123	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood (referred to as adjustment disorder) prior to September 8, 2016.

2.  Entitlement a rating in excess of 70 percent for adjustment disorder from September 8, 2016.

3.  Entitlement to service connection for head trauma.

4.  Entitlement to service connection for neck condition.

5.  Entitlement to service connection for broken ribs.

6.  Entitlement to service connection for left shoulder condition (non-dominant) (also claimed as "brokencolor," accepted claim as broken collarbone/clavicle).

7.  Entitlement to service connection for right shoulder condition (dominant).

8.  Entitlement to service connection for left elbow condition (non-dominant).

9.  Entitlement to service connection for right elbow condition (dominant).

10.  Entitlement to service connection for left hip condition.

11.  Entitlement to service connection for right hip condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

These matters initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for adjustment disorder with mixed anxiety and depressed mood with a rating of 30 percent effective May 4, 2012 (the receipt date of the claim for service connection); and denied service connection for headaches, right and left elbow, head trauma, neck (cervical spine), left and right shoulder, broken ribs, and left and right hip conditions.

In February 2016, the Board awarded an initial 50 percent rating for adjustment disorder.  The Board also granted service connection for right and left leg radiculopathy, headaches, and entitlement to a TDIU, and the RO implemented this in a March 2016 rating decision, thus these issues are no longer before the Board.  
The Board remanded the remaining service connection claims, as well as the issue of whether an initial rating in excess of 50 percent is warranted.  The case is now returned to the Board for further appellate review.  

In a September 2016 rating decision, the RO increased the rating to 70 percent for adjustment disorder, effective from September 8, 2016.  This created a staged rating as indicated on the title page.  As the Veteran has not expressed satisfaction with the higher rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The issues of entitlement to an initial rating in excess of 50 percent for adjustment disorder is addressed in the decision below, and the issues of service connection for head trauma, a cervical spine disorder, broken ribs, and bilateral shoulders, elbows, and hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected adjustment disorder have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for adjustment disorder, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017).

2.  The criteria for a rating in excess of 70 percent for adjustment disorder have not been met for the entire appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veteran and his attorney have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

The Veteran contends that his adjustment disorder should be rated higher than current ratings assigned. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is in receipt of an initial 50 percent rating prior to September 8, 2016, and a 70 percent rating from that date for adjustment disorder, pursuant to 38 C.F.R. § 4.130, DC 9440.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A March 2012 private treatment record reflects that he was unaware of the date and time.  His speech was normal.  His concentration was poor and attention was preserved, memory recall was reduced, mood was reduced, and affect was somewhat agitated.  The Veteran made limited efforts in self-testing cognitive testing.  

An April 2012 VA treatment record notes the Veteran has a disorder while off of medication, as he becomes quite angry and irritable.  He was back on antidepressant medication; he appeared to be functioning somewhat better.  It notes the Veteran was obsessed with difficulties at work adding that they have tried to fire him at least 3 or 4 times in the past.  The Veteran reported that he lost his footing while at work and that his back locked up, causing him to fall.

A May 2013 VA examination report reflects the Veteran reported having trouble with some activities of daily living such as tying shoes, cooking, and shopping.  He likes to have people come and visit him.  The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted symptoms contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

An October 2013 VA treatment record relationship difficulties, unemployed/ unstable employment.  He reported poor relationship with his wife and last year he was having major problems with his employer.  He was no longer working for that employer and was unemployed.

A February 2014 Disability Benefits Questionnaire (DBQ) conducted by a private psychologist reflects the Veteran reported being married for twenty years and lived with his wife and an adult son.  They have four children together.  He indicated that his wife and son are supportive, but that he sometimes he does not tell them how bad he feels.  He reported that at his last employment as a welder assembler, he tried to stay away from others, obtained write-ups because of his poor attitude, and he did not get along with others.  The psychologist noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened effect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, impaired impulse control, intermittent inability to perform activities of daily living.  The Veteran reported ongoing difficulty with his symptoms and that he can no longer enjoy simple activities and he gets frustrated and feels like killing somebody.  His attention and concentration were very poor and he had non-existent frustration tolerance and demonstrated anger and irritability.  Mental status examination was normal.  He had depressed mood with angry flat affect.  The examiner concluded his symptoms caused occupation and social impairment with deficiencies in most in most areas such as work, school, family relations, judgment, and/or mood.

The psychologist also explained that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in a gainful activity and that his chronic mental health issues are exacerbated by his service-connected disabilities.

A May 2014 VA treatment record noted the Veteran has been managed on bupropion but discontinued because he had a falling out with psychiatrist, believing the doctor had misrepresented the Veteran's use of cannabis and alcohol.  He insisted that he had not used any significant amount of alcohol because of gastrointestinal intolerance.  He remained disgruntled and generally difficult to establish rapport with.  His wife finds him highly irritable over the past two years.  Other family members have found the same.  His recent resentments have become all-consuming and have generalized to irritability in his close personal relationships.  No physical abuse was indicated.

A September 2016 VA examination report reflects the Veteran had chronic pain problems some of which are his service-connected disabilities and others which he believes have made the original pain worse, and his adjustment disorder with anxiety and depression  continues at a moderate to severe level in response to these medical problems.  He believed narcotic medication is one of the only things that helped, and as this is not available to him, stated he uses cannabis to self-treat pain and mood.  As it is not currently legally available for that purpose in this state, the diagnosis of episodic abuse is still active and is comorbid with his chronic adjustment disorder.  The impairments are due to his adjustment disorder with anxiety and depressed mood, as the symptoms he shows include persistent irritability short of violence, interpersonal conflict, suspiciousness bordering on paranoia, external locus of control, and agitation, etc. He reported he was still married to his wife, whom the Veteran and his sister describe as very         supportive.  The Veteran reported he has become estranged from their youngest adult child who has moved out of the family house and since he has been irritable over the last few years.  Despite this, the Veteran stated he had a few friends from his past but was not inclined to socialize.  The Veteran was prescribed bupropion for mood in 2014; his notes reflect some help with anger and irritability on it.  The Veteran reported he was prescribed the medication in August 2016 for mood, quitting, and smoking, but despite taking it since then, he claims both are worse.  

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened effect, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, impaired impulse control, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Veteran was alert, oriented, and co-operative with interview; the presence of his sister in the session helped him to avoid "going off on a tangent" and he was able to rein in episodes of flushing, anger and swearing when treated with respectful limit-setting and given specific answers to his complaints.  He was not psychologically minded, and as such would not benefit from psychotherapy or behavioral methods to manage pain.  There were no recent panic episodes but frequent episodes of agitation and irritability, short of violence toward people; has broken or hit objects; yells, uses profanity; walks away to avoid losing control.  His anger increases his pain, and increased pain likewise contributes to greater anger and disrupted thinking, speech and memory.  Has sleep onset delay and generally gets only 4-5 hours of sleep at night; pain frequently awakens him.  He reported in previous evaluations of difficulty managing funds, but the Veteran and sister stated today that the Veteran works with his wife to manage the finances effectively.  

The examiner noted the Veteran continues to meet criteria for adjustment disorder with anxiety and depressed mood which is service-connected at 50 percent, secondary to his service-connected pain problems.  Because of his external locus of control, he has never found successful ways to manage his pain or mood and continues to believe that the effective methods which come from outside of him (i.e., narcotics) are being purposely withheld from him by the system.  His perception is that he then has to rely on cannabis and alcohol to manage pain and distress, despite the fact that either substance can exacerbate depression and irritability and impair sleep.  In any event, his social interactions were increasingly disrupted by the cycle of pain and mood disturbance, and he was already having conflict with coworkers when he medically retired in 2012.  The emotional disturbance also interferes with focus, attention, and memory which contribute to his vocational impairment.  The estimated level of severity of his symptoms is currently moderate to severe.  The examiner concluded his symptoms caused occupation and social impairment with deficiencies in most in most areas such as work, school, family relations, judgment, and/or mood.

For the following reasons, a rating of 70 percent, but no higher, is warranted throughout the appeal period.  The evidence reflects that the Veteran reported being with his wife for many years, has relationships with his family, however, he has a limited number of friends and he avoided socializing with people and engaged in isolating behavior.  He also indicated that he had difficulty at his last place of employment due to irritability and angry outbursts.  Regarding the occupational impact from the Veteran's adjustment disorder, the evidence reflects he cannot handle stressful situations and would have difficulty interacting with others. 

Although the May 2014 VA examiner concluded the Veteran's symptoms were consistent with a 50 percent rating, the February 2014 private psychologist and the August 2016 examiner noted his symptoms included difficulty in adapting to stressful circumstances and inability to establish and maintain effective work and social relationships, symptoms listed in the criteria for a 70 percent rating.  The clinicians concluded the Veteran's symptoms were consistent a 70 percent rating.  Thus, the Board finds that the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: suicidal ideations, obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.  Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's adjustment disorder more nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of an initial 70 percent is warranted for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA examinations that despite having problems with his wife, he has relationships with his family members and has some friends.

Regarding the Veteran's occupational history, the Veteran indicated that he had to leave jobs because of his adjustment disorder and other service and non-service-connected disabilities symptoms, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating, and the Veteran has reported that he has social relationships.  Thus, the symptoms and overall impairment caused by the Veteran's adjustment disorder more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself or others as he did not indicate intent to do so, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians, despite some frustration with the claims process and prescription issues.

Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for adjustment disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 70 percent for adjustment disorder is denied.



REMAND

The Board notes that in an August 2012 statement, the Veteran contended that his cervical spine, head injury, rib fractures, bilateral shoulder, elbow, and hip disorders were due to a fall caused by his service-connected back disability, as well as the medication and the side effects taken for his service-connected back disability.   

The Board also notes that in an April 2012 VA treatment record, the Veteran reported that at the time of the March 2012 fall at work, his foot got caught and his back locked, which caused him to fall.  The Veteran also reported a fall at home in March 2012, when he got up too fast and felt dizzy, causing him to fall and hit his head.  

The Veteran underwent VA examinations in April 2013 and September 2016.  The examiner opined that the Veteran's claimed conditions were not caused or aggravated by his service-connected low back strain, however, the examiners did not address whether medications, to include morphine, taken for his service-connected back disability or medications taken for his adjustment disorder, and also did not address whether his back locking caused his fall.  

The Board additionally notes that the examiners indicated the Veteran did not have current bilateral hip or shoulder disorders; however, the Veteran has not undergone any imaging studies as indicated by the examination reports.  Thus, in light of the Veteran's consistent report of constant bilateral hip and shoulder pain, as noted throughout the treatment records, the Board finds an additional VA examination with imaging studies is warranted. 

As the matters are being remanded, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the remaining issues are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Schedule the Veteran for a VA examination with regard to the issue of service connection for bilateral hip and shoulder conditions.  The claims file must be reviewed by the examiner.  All indicated tests, to include imaging studies, should be done, and all symptoms and findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to opine as to as to the following: 

a)  Whether it is at least as likely as not that a current bilateral shoulder or hip disability, if found (based on imaging studies), is either (i) caused or (ii) aggravated by the Veteran's service-connected low back strain or his service connected adjustment disorder.  This includes the Veteran's contention that his service-connected back disability caused him to fall when his foot got caught and his back locked up and his report of a fall at home when he got up too fast and felt dizzy, as well as his contention that medications and its side-effects (headaches and/or dizziness) taken for his back disability and/or adjustment disorder caused or aggravated his conditions, to include as causing the fall and resulting symptoms.

b)  Whether it is at least as likely as not that a current neck/cervical spine, head trauma, broken ribs, bilateral elbow disorders is either (i) caused or (ii) aggravated by the Veteran's service-connected low back strain or service connected adjustment disorder.  This includes the Veteran's contention that his service-connected back disability caused him to fall when his foot got caught and his back locked up and his report of a fall at home when he got up too fast and felt dizzy, as well as his contention that medications and its side-effects (headaches and/or dizziness) taken for his back disability and/or adjustment disorder caused or aggravated his conditions, to include as causing the fall and resulting symptoms.  

In addressing the above, the examiner must address the VA treatment records which indicate that the Veteran's headaches are a combination of post-concussion and morphine rebound. 

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development deemed necessary, adjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


